UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 5, 2013 Date of Report (Date of earliest event reported) SHORETEL, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33506 77-0443568 (Commission file number) (I.R.S. Employer Identification No.) 960 Stewart Drive, Sunnyvale, CA (Address of principal executive offices) (Zip Code) (408) 331-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 5, 2013, Ava M. Hahn announced she would be resigning her position as Vice President Corporate Development and General Counsel of ShoreTel, Inc., effective March 28, 2013, to pursue another opportunity. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ShoreTel, Inc. Date:March 11, 2013 By: /s/ Michael E. Healy Name: Michael E. Healy Title: Chief Financial Officer
